Citation Nr: 0820712	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO. 07-20 867A	)	DATE
	)
	)


THE ISSUE


Whether the Board of Veterans' Appeals (Board's) April 
22, 1987, decision which assigned a 50 percent evaluation 
for neuropathy of the left upper extremity should be 
reversed or revised on the grounds of clear and 
unmistakable error (CUE).

(The following issue will be the subject of a separate 
decision: Whether the Board's November 20, 2006 decision, 
which assigned a 60 percent evaluation for neuropathy of 
the left upper extremity, effective March 17, 1998, 
should be reversed or revised on the grounds of CUE.)


REPRESENTATION

Moving party represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from August 1948 to 
August 1952.

This matter is before the Board in response to a March 
17, 2008 motion for revision of an April 22, 1987 
decision, in which the Board assigned a 50 percent rating 
for the veteran's service-connected neuropathy of the 
left upper extremity.

In June 2008, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the 
Board's docket.


FINDINGS OF FACT

1. In an April 22, 1987 decision, the Board determined 
that the veteran was entitled to a 50 percent rating for 
his service-connected neuropathy of the left upper 
extremity.

2. On April 22, 1987, the correct facts, as they were 
known at the time, were before the Board, and the 
statutory and regulatory provisions extant at the time 
were correctly applied.


CONCLUSION OF LAW

The April 22, 1987, Board decision, which assigned a 50 
percent rating for the veteran's neuropathy of the left 
upper extremity, did not involve CUE. 38 U.S.C.A. § 7111 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 20.1403, 20.1404 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to notify the veteran 
of the information and evidence necessary to substantiate 
his claim and to assist him in the development of that 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007). However, an 
allegation of CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.

An allegation of CUE is not a "claim," but rather a 
collateral attack on a final decision. It involves a 
legal challenge to a prior Board decision and does not 
involve acquiring or submitting any additional evidence. 
Therefore, VA's statutory duty to assist the veteran is 
not applicable in the adjudication of a CUE motion. 
38 C.F.R. § 1403(d)(2); see Livesay v. Principi, 15 Vet. 
App. 165, 178- 79 (2001).

Analysis

In an April 22, 1987 decision, the Board raised the 
rating for the veteran's neuropathy of the left upper 
extremity from 20 percent to 50 percent. By a rating 
action in May 1987, the RO assigned January 23, 1986, as 
the effective date of that increase. 

The veteran's argument is essentially premised upon a 
difference of opinion as to the weighing of the evidence 
of record at the time of the Board decision; as well as 
an assertion in the failure in the duty to assist. 
Because both allegations do not constitute CUE, the 
motion will be denied.

The veteran notes that the 50 percent rating had been 
assigned as if his left upper extremity was his minor 
upper extremity. He contends, however, that he was a 
musician and was required to use both hands equally in 
order to perform. Therefore, he concludes that he was 
ambidextrous and that his left upper extremity should 
have been considered his minor upper extremity. 38 C.F.R. 
§ 4.69. As such, he maintains that he should have been 
assigned a 60 percent rating and that the Board's April 
22, 1987 decision was the result of CUE. Therefore, in 
March 2008, he filed a motion through his representative 
to have that decision revised or reversed, accordingly. 
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404.

After reviewing the record, however, the Board finds no 
evidence of CUE in the Board's April 22, 1987 decision, 
such that a rating in excess of 50 percent should have 
been assigned for the veteran's neuropathy of the left 
upper extremity. Accordingly, that decision will not be 
reversed or revised. 

The Board has the authority to revise or reverse a prior 
Board decision on the grounds of CUE. 38 U.S.C.A. § 7111. 
Such a motion may be filed at any time after the 
underlying decision is rendered. 38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1400.

CUE is a very specific and rare kind of error of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds cannot 
not differ, that the result would have been manifestly 
different but for the error. Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied. 
38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 
40, 43 (1993). The error must be so egregious that had it 
not been made, it would have manifestly changed the 
outcome of the decision. If it is not absolutely clear 
that a different result would have ensued, the claimed 
error cannot be deemed clear and unmistakable. 38 C.F.R. 
§ 20.1403(c); see Kinnaman v. Derwinski, 4 Vet. App. 20, 
26 (1993) .

A review for CUE is based on the record and the law that 
existed at the time the decision was made. 38 C.F.R. § 
1403(b)(1); see also, Russell v. Derwinski, 3 Vet. App. 
310, 313-14 (1992). Subsequently developed evidence may 
not be considered in determining whether error existed in 
the prior decision. Porter v. Brown, 5 Vet. App. 233, 
235-36 (1993).

In April 1987, disability evaluations were determined by 
the application of VA's Schedule For Rating Disabilities, 
which assigned ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 38 U.S.C.A. § 355 (1982); 38 C.F.R. Part 4 
(1986). The percentage ratings represented, as far as 
could practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting 
from service-connected disability. 38 C.F.R. § 4.1 
(1986). Where there was a question as to which of two 
evaluations should be applied, the higher evaluation was 
to be assigned if the disability picture more nearly 
approximated the criteria required for that rating. 
Otherwise, the lower rating would be assigned. 38 C.F.R. 
§ 4.7 (1986). 

Neuropathy of the ulnar nerve was rated in accordance 
with 38 C.F.R. § 4.124a, Diagnostic Code 8516. A 10 
percent rating was warranted for mild incomplete 
paralysis of the ulnar nerve in either the major or minor 
upper extremity. A 30 percent rating was warranted for 
moderate incomplete paralysis of the ulnar nerve in the 
major upper extremity, while a 40 percent rating was 
warranted for severe incomplete paralysis. A 60 percent 
rating was warranted for complete paralysis of the ulnar 
nerve in the major upper extremity. 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1986).

A 10 percent rating was warranted for mild incomplete 
paralysis of the ulnar nerve in either the major or minor 
upper extremity. A 20 percent rating was warranted for 
moderate incomplete paralysis of the ulnar nerve in the 
minor upper extremity, while a 40 percent rating was 
warranted for severe incomplete paralysis. A 60 percent 
rating was warranted for complete paralysis of the ulnar 
nerve in the major upper extremity. Id.

Complete paralysis was manifested by griffin claw 
deformity, due to flexor contraction of ring and little 
fingers; very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of 
ring and little fingers; inability to spread the fingers 
(or reverse); inability to adduct the thumb; and weakened 
flexion of the wrist. Id.

In evaluating impairment of the upper extremities, it was 
important to determine the veteran's major or dominant 
upper extremity. 38 C.F.R. § 4.69 (1986). Impairment of a 
major upper extremity frequently resulted in a rating 
higher than that assignable for impairment of the minor 
upper extremity. 
In April 1987, unlike today, left-handedness for the 
purpose of a major rating was confirmed by the evidence 
of others or by proper tests. Often the handwriting 
before and after a severe injury was considered 
convincing evidence. In any event, only one hand was 
considered major. 38 C.F.R. § 4.69 (1986). There was no 
provision for the ambidextrous individual. Although the 
injured upper extremity of an ambidextrous individual 
may, today, be considered his major upper extremity for 
rating purposes, such a provision did not become 
effective until July 3, 1997. Schedule for Rating Muscle 
Disabilities; Muscle Injuries, 62 Federal Register 30235, 
30239 (June 3, 1997) (codified as amended at 38 C.F.R. 
§ 4.69 (2007)). Therefore, the current provisions of 38 
C.F.R. § 4.69 as they affect the ambidextrous individual 
were not available in April 1987, and are clearly not the 
basis for a CUE allegation. See Natali v. Principi, 375 
F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 
1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 
(2005) (All generally observing that a current provision 
of law not applicable at the time of the challenged 
decision may not form the basis for a CUE allegation).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent 
to the Board decision challenged, there has been a change 
in the interpretation of the statute or regulation. 38 
C.F.R. § 20.1403(e).

Nevertheless, the veteran contends that the 50 percent 
rating assigned in April 1987 was clearly and 
unmistakably erroneous, because the Board did not 
properly follow the law and regulations for developing 
claims. For example, he states that the Board did not 
advise him of the evidence necessary to substantiate his 
claim as set forth in regulations such as 38 C.F.R. 
§§ 3.103, 3.159. He also states that it did not consider 
the impact of his left ulnar neuropathy on his employment 
or daily activities, as set forth in regulations such as 
38 C.F.R. § 4.2, 4.10. In addition, he contends that the 
Board did not properly consider the doctrine of 
reasonable doubt or the potential for an extraschedular 
recommendation, as set forth in regulations such as 38 
C.F.R. § 3.102, 3.321. He maintains that had the Board 
done so, it would have assigned a higher rating or he 
could have responded and taken action to obtain a higher 
rating. In particular, he states that had he been advised 
of the different criteria for evaluating major and minor 
upper extremities, he would have requested an increased 
rating based on the fact that he was ambidextrous. 

However, all of the foregoing arguments are based upon 
statute, regulation and precedent that post-dates the 
Board decision in question. As above, these allegations 
are not CUE.

The veteran's contentions notwithstanding, the record in 
April 1987, showed that VA had, in fact, advised the 
veteran of the difference in rating the major and minor 
upper extremities. For example, in March 1979 and 
November 1982, VA had issued the veteran Statements of 
the Case which had, specifically, set forth the criteria 
for rating ulnar neuropathy for both the major and minor 
upper extremities. 38 C.F.R. § 4.124a, Diagnostic Code 
8516. Moreover, the evidence showed that veteran and his 
representative were aware of the various criteria. On VA 
Form 9, dated in April 1979, the veteran suggested that 
he was aware of such criteria, when he used the terms in 
Diagnostic Code 8516 to argue for a higher rating. In 
February 1987, the representative contended that a 
50 percent schedular rating was warranted for complete 
paralysis of the ulnar nerve, a rating which is only 
applicable to the minor upper extremity under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516. Thus, the veteran cannot 
now contend that he had not been informed or was 
otherwise unaware that there were different criteria for 
rating minor and major upper extremities.

Prior to the Board's April 1987 decision, the veteran had 
also been informed that VA considered him to be right-
handed. He had been examined by VA on at least three 
occasions, March 1953, June 1979, and November 1983, by 
three different examiners, all of whom had found him to 
be right-handed. Moreover, in February 1980, the 
veteran's representative acknowledged that the veteran 
was right-handed; and in a February 1984 Board decision 
(a copy of which was sent to the veteran), the Board 
noted that the veteran was right-handed. In April 1987, 
there was no evidence on file, and the veteran did not 
contend that left upper extremity should have been rated 
as his major upper extremity. 

In light of the foregoing, the veteran's arguments that 
VA did not follow its regulations with respect to claim 
development, resolution of reasonable doubt, and 
extraschedular criteria must also fail. Not only were 
regulations, such as 38 C.F.R. § 3.159, not in existence 
in April 1987, it is speculative for the veteran to claim 
that based on the law and regulations in effect at that 
time, he would have filed a claim for a higher rating on 
the basis that he was ambidextrous and/or that his left 
upper extremity could be considered his major upper 
extremity. Such an argument is based on what might have 
happened, as opposed to what did happen. It is not 
absolutely clear that a different result would have 
ensued, and, therefore, the veteran's contentions about 
what he would have done cannot be considered CUE. Simply 
to raise broad-brush allegations of failure to follow the 
regulations or failure to give due process, or to claim 
CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE. Fugo v. Brown, 
6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313 (1992). 

Finally, in his March 17, 2008 motion for revision, the 
veteran's representative contended that in its April 22, 
1987 decision, the Board had committed CUE when it failed 
to consider whether the veteran had been entitled to 
special monthly compensation due to loss of use of his 
service-connected left hand. 38 U.S.C. § 314 (1982);38 
C.F.R. § 3.350 (1986). Such a claim had not been before 
the Board in April 1987. To now contend that the Board 
would have clearly granted special monthly compensation 
had it considered such a claim is also speculative in 
nature. Moreover, it is tantamount to saying that the 
Board improperly weighed and evaluated the evidence in 
April 1987. As noted above, such a can never rise to the 
stringent definition of CUE. In any event, it is not 
absolutely clear that a different result would have 
ensued, and, therefore, the veteran's contentions about 
might have happened had the Board considered the question 
of special monthly compensation cannot be considered CUE.

For the reasons set forth above, the Board concludes that 
the correct facts, as they were known on April 22, 1987 
were before the Board and the statutory and regulatory 
provisions extant at the time were correctly applied. The 
veteran has not identified any error of fact or law that, 
had it not been committed, would have compelled a 
different decision. Therefore, although the veteran may 
disagree with the Board's April 22, 1987 resolution of 
his appeal, that resolution was not a result of CUE. See 
38 C.F.R. § 20.1403(d). Accordingly, the motion to revise 
or reverse the decision on the basis of CUE is denied. 

ORDER

The motion to revise or reverse the Board's April 22, 
1987 decision is denied.



____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



